DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/22/2020 has been considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 and 14-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.   Specifically, claim 10 is rejected as indefinite as it is not clear if the recitation “at least one additional layer on the second ink layer”  requires the claimed device  to have several additional layers or just one additional layer?  Claims 11, and  14 -18 are likewise rejected for the same reasoning. 
Claims 10-11 and  14-18 are precluded from further examination until 112 rejection is resolved and the examiner can reasonably determine what the applicant is attempting to claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, and  12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN207584473, machine translation) (Wang, hereafter)  in view of Mano et al. (JP2015-062206 )(Mano, hereafter)
Regarding claims 1 and 6, Wang discloses (Figured 1-4 reproduced below) a light emitting device, comprising: a printed circuit board (PCB) substrate (1); a first ink layer (4) covering the PCB substrate(1); light emitters (2) on the first ink layer (4); and a second ink layer(5) on the first ink layer (4) and spaced apart from the light emitters (2) (pages 1-3),Wang fails to explicitly disclose the first ink layer having a first refractive index the second ink layer having a second refractive index different from the first refractive index(claim 1); wherein a difference between the first refractive index and the second refractive index is 0.1 or more (claim 6)
Mano discloses  a decorative light emitter having a decoration layer formed of a curable ink on the substrate of a surface-emitting element on the light extraction side, the refractive index n1 of the substrate, and the refractive index of the decorative layer n2, satisfy the following formulae: 
1)1.4<n1<1.9 ; 2) 1.4<n2<1.9; 3) |n1-n2|<0.02. Mano illustrates that for light extraction to occur light has to pass into a medium with a refractive index lesser that the prior medium. Further it is noted from the disclosure of  Mano that n1 and n2 have to always be different numbers to satisfy the third equation thus along with the teachings of Mano one of ordinary skill determine the refractive index of first and second layers of ink ensuring they are different thus providing a device that is lightweight and thin with improved luminosity as shown by Mano.
	Therefore  it would have been obvious to one of ordinary skill before the effective filing date to modify the light emitting device of Wang wherein the first ink layer having a first refractive index the second ink layer having a second refractive index different from the first refractive index; wherein a difference between the first refractive index and the second refractive index is 0.1 or more in order to produce a high brightness, low  power device that is both lightweight and thin as taught by Mano.

 

    PNG
    media_image1.png
    536
    919
    media_image1.png
    Greyscale


Regarding claim 12,  Wang discloses (Figured 1-4)  wherein the second ink layer (5) covers an entire surface or a partial surface of a portion of the first ink layer (4) that is spaced apart from a side of a respective one of the light emitters (2).
Regarding claim 13,  Wang discloses third ink layer (6)  patterns on the second ink layer (5), the third ink (6) layer patterns partially covering an upper surface of the second ink layer. Wang fails to disclose the third ink layer patterns having a third refractive index different from the second refractive index .
Mano discloses  a decorative light emitter having a decoration layer formed of a curable ink on the substrate of a surface-emitting element on the light extraction side, the refractive index n1 of the substrate, and the refractive index of the decorative layer n2, satisfy the following formulae: 
1)1.4<n1<1.9 ; 2) 1.4<n2<1.9; 3) |n1-n2|<0.02. Mano illustrates that for light extraction to occur light has to pass into a medium with a refractive index lesser that the prior medium. Further it is noted from the disclosure of  Mano that n1 and n2 have to always be different numbers to satisfy the third equation thus along with the teachings of Mano one of ordinary skill determine the refractive index of first and second layers of ink ensuring they are different thus providing a device that is lightweight and thin with improved luminosity as shown by Mano.
	Therefore  it would have been obvious to one of ordinary skill before the effective filing date to modify the light emitting device of Wang wherein the third ink layer patterns having a third refractive index different from the second refractive index  in order to further extract light to enhance the displayed image.


Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN207584473, machine translation) (Wang, hereafter)  in view of Mano et al. (JP2015-062206 )(Mano, hereafter) and in further view of  Hung et al. (US 20140218938 A1).
Regarding claim 2, Wang as modified by Mano disclose the light emitting device set forth above. Wang further discloses lenses (no number) covering the light emitters (2). Wang as modified by Mano fail to explicitly disclose the lenses being spaced apart from the light emitters, and each of upper and lower surfaces of the lenses having a semi-spherical shape.
Hung discloses  (Figure 4) lens (420) holding a remote phosphor that is spaced apart from the emitter via spacers (423a,b) and each of upper and lower surfaces of the lenses having a semi-spherical shape (π48) in order to effectively capture light from the emitter and redirect incident out for the display image.
Therefore it would have been obvious to one of ordinary skill before the effective filing date to further modify the light emitting device of Wang wherein the lenses being spaced apart from the light emitters, and each of upper and lower surfaces of the lenses having a semi-spherical shape in order to effectively capture light from the emitter and redirect incident out for the display image
Regarding claim 3, Wang discloses (Figure 4 and all pages) wherein the second ink layer (5) is on the first ink layer (Figure 1:4) and outside of the lenses (no number).
Claims 4-5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN207584473, machine translation) (Wang, hereafter)  in view of Mano et al. (JP2015-062206, machine translation )(Mano, hereafter) and in further view of  Chang (KR 102014-0132571, machine translation)
Regarding claims 4 and 5, Wang as modified by Mano discloses the device set forth above. Wang as modified by Mano fail to explicitly disclose wherein the first ink layer has a first reflectivity, and the second ink layer has a second reflectivity different from the first reflectivity (claim 4); wherein the second reflectivity is higher than the first reflectivity (claim 5)
	Chang discloses (Figure 4a-4d)   wherein the first ink layer has a first reflectivity (black ink, 3-15% reflectivity) and the second ink layer (white ink, 65-90%) has a second reflectivity different from the first reflectivity; wherein the second reflectivity (white ink) is higher than the first reflectivity (black ink) (pages 5-6) in order give uniformity to the light and prevent mura due to uneven illumination.
	Therefore it would have been obvious to one of ordinary skill before the effective filing date to further modify the light emitting device of Wang wherein the first ink layer has a first reflectivity, and the second ink layer has a second reflectivity different from the first reflectivity; wherein the second reflectivity is higher than the first reflectivity in order give uniformity to the light and prevent mura due to uneven illumination.
Regarding claim 19,  Wang discloses (Figures 1-4 and pages 1-6) light emitting device, comprising: a printed circuit board (PCB) substrate (1) ; a first ink layer (4)covering the PCB substrate (1),; a light emitting diode (LED) package (2) on the first ink layer (4); a second ink layer (5)on at least a portion of the first ink layer (4)and spaced apart from the LED package (2) . Wang fails to explicitly discuss the first ink layer having a first refractive index and a first reflectivity ;the second ink layer having a second refractive index different from the first refractive index and a second reflectivity higher than the first reflectivity.
Mano discloses  a decorative light emitter having a decoration layer formed of a curable ink on the substrate of a surface-emitting element on the light extraction side, the refractive index n1 of the substrate, and the refractive index of the decorative layer n2, satisfy the following formulae: 
1)1.4<n1<1.9 ; 2) 1.4<n2<1.9; 3) |n1-n2|<0.02. Mano illustrates that for light extraction to occur light has to pass into a medium with a refractive index lesser that the prior medium. Further it is noted from the disclosure of  Mano that n1 and n2 have to always be different numbers to satisfy the third equation thus along with the teachings of Mano one of ordinary skill determine the refractive index of first and second layers of ink ensuring they are different thus providing a device that is lightweight and thin with improved luminosity as shown by Mano.
	Therefore  it would have been obvious to one of ordinary skill before the effective filing date to modify the light emitting device of Wang wherein the first ink layer having a first refractive index the second ink layer having a second refractive index different from the first refractive index; in order to produce a high brightness, low  power device that is both lightweight and thin as disclosed by Mano.
Chang discloses (Figure 4a-4d)   wherein the first ink layer has a first reflectivity (black ink, 3-15% reflectivity) and the second ink layer (white ink, 65-90%) has a second reflectivity different from the first reflectivity; wherein the second reflectivity (white ink) is higher than the first reflectivity (black ink) (pages 5-6) in order give uniformity to the light and prevent mura due to uneven illumination.
Therefore it would have been obvious to one of ordinary skill before the effective filing date to further modify the light emitting device of Wang wherein the first ink layer has a first reflectivity, and the second ink layer has a second reflectivity different from the first reflectivity; wherein the second reflectivity is higher than the first reflectivity in order give uniformity to the light and prevent mura due to uneven illumination as disclosed by Chang.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN207584473, machine translation) (Wang, hereafter)  in view of Mano et al. (JP2015-062206, machine translation )(Mano, hereafter) and in further view of  Komai et al. (JP2017028190, machine translation)
Wang as modified by Mano discloses the device set forth above. Wang as modified by Mano fail to explicitly disclose wherein each of the first ink layer and the second ink layer has a thickness of about 10 μm to about 40 μm.
	Komai discloses that the thickness of the ink layer is from 10µm to 50µm more in order to ensure that the optical characteristics are improved and insulation is stable (π38-π39)
	Therefore it would have been obvious to one of ordinary skill before the effective filing date to further modify the light emitting device of Wang wherein each of the first ink layer and the second ink layer has a thickness of about 10 μm to about 40 μm in order to ensure that the optical characteristics are improved and insulation is stable as disclosed by Komai.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN207584473, machine translation) (Wang, hereafter)  in view of Mano et al. (JP2015-062206 )(Mano, hereafter) and in further view of  Zhang (US2018/0031912 A1)
Wang as modified by Mano discloses the device set forth above. Wang as modified by Mano fail to explicitly disclose wherein each of the first and second ink layers independently includes an epoxy resin, a curing agent, and a pigment.
Zhang discloses  quantum dot inks of various colors beside the addition of the quantum dots the ink is the ink of epoxy resin system comprising an epoxy resin, a curing agent, and a pigment (π89) thus obtaining enhanced brightness and color saturation (π20).
Therefore it would have been obvious to one of ordinary skill before the effective filing date to further modify the light emitting device of Wang wherein each of the first and second ink layers independently includes an epoxy resin, a curing agent, and a pigment in order to enhance brightness and color saturation as disclosed by Zhang.
Claim 9  is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN207584473, machine translation) (Wang, hereafter)  in view of Mano et al. (JP2015-062206 )(Mano, hereafter) and in further view of Lee (US2015/0036379)
Wang as modified by Mano discloses the device set forth above. Wang as modified by Mano fail to explicitly disclose wherein each of the first and second ink layers independently includes a photo solder resist (PSR) ink.
	Lee discloses a reflective layer can be formed on the inner wall of the cavity C. The reflective layer may include a material having high reflective property, such as white PSR (photo solder resist) ink, Ag or Al (π189) to reflect light upward thus providing for more incident light to be converted thus enhancing brightness.
	Therefore it would have been obvious to one of ordinary skill before the effective filing date to further modify the light emitting device of Wang wherein each of the first and second ink layers independently includes a photo solder resist (PSR) ink in order to provide more incident light thus enhancing brightness.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN207584473, machine translation) (Wang, hereafter)  in view of Mano et al. (JP2015-062206 )(Mano, hereafter) and in view of Chang (KR 102014-0132571, machine translation) and in further view of  Hung et al. (US 20140218938 A1).
Wang as modified by Mano and Chang discloses the light emitting device above (see rejection claim 19) Wang discloses  a lens (not shown) on the first ink layer (4), Wang as modified by Mano and Chang fail  to disclose where the lens is spaced apart from the LED package, the lens covering the LED package, and each of upper and lower surfaces of the lens having a semi-spherical shape.
Hung discloses  (Figure 4) lens (420) holding a remote phosphor that is spaced apart from the emitter via spacers (423a,b) and each of upper and lower surfaces of the lenses having a semi-spherical shape (π48) in order to effectively capture light from the emitter and redirect incident out for the display image.
Therefore it would have been obvious to one of ordinary skill before the effective filing date to further modify the light emitting device of Wang wherein the lens is spaced apart from the LED package, the lens covering the LED package, and each of upper and lower surfaces of the lens having a semi-spherical shape in order to effectively capture light from the emitter and redirect incident out for the display image as disclosed by Hung.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the 892 provided with this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104. The examiner can normally be reached Mon-Thursday, 1pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACIE Y GREEN/               Primary Examiner, Art Unit 2879